Citation Nr: 0517626	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971, including approximately one year of service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have a chronic skin disorder during 
service or within one year of his discharge from service.

3.  The veteran does not currently have a diagnosed chronic 
skin disorder.




CONCLUSION OF LAW

A skin disorder was not incurred in, aggravated by, or 
presumed to have been incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran seeks service connection for a chronic skin 
disorder.  Service connection for chronic diseases may be 
granted under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents. See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. § 
1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001). Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.

The veteran's claim was denied in 1999. Prior to December 27, 
2001, the law required that the veteran have a presumptive 
disease before exposure to herbicides was presumed. See 38 
U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 2001). The change in 
the statute, discussed above, is on its face is more liberal 
than the statute previously in effect.

The law now provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  If a veteran is found to have been 
exposed and/or presumed to have been exposed to an herbicide 
agent during active service in the Republic of Vietnam, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and, 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002).

The record shows that the veteran served in the Republic of 
Vietnam from May 1970 to April 1971.  As such, it is now 
presumed that he was exposed to herbicides, including Agent 
Orange.  

The veteran seeks service connection for a skin disorder, but 
clearly testified before an RO hearing officer in February 
2001 that he did not have a skin disorder during service, did 
not have a skin disorder until 1974 or 1975 (at least three 
years after discharge from service), and that he did not 
currently have a skin disorder.  The veteran asserts that he 
saw a physician in the 1970's for red bumps on his arms, 
legs, and head, that he was given ointment to apply to his 
skin, and that he has not sought any treatment for a skin 
disorder since that time.  The veteran testified that he did 
not have a problem with his skin if he stayed out of the sun.

At the veteran's hearing at the RO, he was given release-of-
information forms to complete if he could recall the name of 
the private physician who prescribed medication for a skin 
disorder in the 1970's.  The veteran has not submitted any 
forms identifying a source from which to obtain treatment 
records.  

The veteran's service records do not include any mention of 
skin problems.  Additionally, his VA treatment records and 
examination reports do not include any complaints or 
diagnosis of a skin disorder.  In fact, a July 1996 VA 
examination report includes the statement that the veteran 
had no chronic skin rashes.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a skin disorder during service or 
within one year of his discharge from service.  Furthermore, 
even though he is presumed to have been exposed to herbicides 
such as Agent Orange by virtue of his service in the Republic 
of Vietnam, he does not currently have a diagnosed skin 
disorder.  Accordingly, a presumption of service connection 
cannot apply.  Consequently, absent medical evidence showing 
that the veteran has a diagnosed skin disability, service 
connection for a skin disorder, to include as due to exposure 
to herbicides, must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in December 1999, long before the VCAA was 
enacted, and VCAA notice was given to the veteran in March 
2004.  Fortunately, the Court acknowledged in Pelegrini II 
that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2004 and 38 C.F.R. § 3.159 was set out 
verbatim in a November 2002 Supplemental Statement of the 
Case.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The March 2004 letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency, and (4) the 
veteran should advise VA if there is any other evidence or 
information that will support his claim.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  



Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a personal hearing 
before an RO hearing officer in February 2001.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
February 2001 that he did not recall the name of the one 
physician who treated him for a skin disorder in the 1970's 
and that he did not participate in any VA treatment for a 
skin disorder.  Additionally, the veteran did not complete 
and return the release-of-information forms supplied to him 
at his February 2001 personal hearing.

The Board notes that the veteran's representative requested 
in its February 2005 Written Brief Presentation that this 
matter be remanded so that records from the Social Security 
Administration (SSA) could be obtained.  The Board finds that 
such a remand is unnecessary and would only serve to prolong 
a final determination in this matter as the record clearly 
shows that the veteran sought and received Social Security 
disability benefits following a post-service industrial 
accident in 1994 in which he injured his back, shoulder and 
knee.  Specifically, a VA examination report dated in July 
1996 and treatment records dated in January 1999 reflect the 
veteran's history of disability due to a work-place accident 
and receipt of Social Security benefits therefor beginning in 
1995.  As such, because the SSA records will speak to the 
issue of disability due to a 1994 work-place accident, the 
Board finds that a reasonable possibility does not exist that 
obtaining those records would aid in substantiating the 
veteran's claim of entitlement to service connection for a 
skin disorder that was treated in the 1970's.  See 38 U.S.C. 
§ 5103A(a)(2) (VA shall make reasonable efforts to obtain 
relevant records that a claimant identifies).

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a skin disorder, to include as due to 
exposure to herbicides, is denied.


REMAND

The veteran is treated at a VA facility for post-traumatic 
stress disorder alleged to be a result of his in-service 
experiences in the Republic of Vietnam.  He asserts that his 
in-service stressors are having seen dead bodies during his 
service in Vietnam and having once been under attack in 
approximately March 1971 when attached to the 984th Land 
Clearing Company.  The veteran testified before an RO hearing 
officer in February 2001 that during that one attack on his 
company, his first lieutenant and sergeant were burned, that 
only a portion of his sergeant's body was recovered.  He 
stated that he had nightmares of the event on a regular 
basis.

The RO obtained records from the United States Armed Services 
Center for Unit Records Research (CURR).  These records 
include an After Action Report for the period of November to 
December 1970 and an Operational Report-Lessons Learned 
report for the period of November 1, 1970 to April 30, 1971 
for the 984th Engineering Company which included the 62nd 
Engineering Battalion.  CURR reported that it did not 
maintain the type of reports that would verify daily 
personnel actions such as wounded in action (WIA), killed in 
action (KIA), and missing in action (MIA).  

The veteran was attached to the 984th Engineering Company 
(also known as the 984th Land Clearing Company) from December 
1970 to April 7, 1971 as a crawler tractor operator.  The 
After Action Report covering the period November 5 to 
December 1970 does not include any reference to U.S. 
servicemen being killed or wounded in action.  The 
Operational Report that covers the entirety of the veteran's 
attachment to the 984th reflects that the company was 
mortared one time resulting in one U.S. KIA and six WIAs.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The record reflects that the 984th Land Clearing Company 
experienced at least one KIA between December 1970 and April 
30, 1971.  Although the veteran left the company on April 7, 
1971, the Board finds that when resolving all reasonable 
doubt in favor of the veteran, the possibility of the KIA 
having occurred as described by the veteran is at least as 
likely as not to have occurred during the four months he was 
attached to that company as it is to have occurred during the 
approximately twenty days that he was not attached to the 
company during the reporting period.  As such, the Board 
finds that the service records received from CURR verify the 
stressor described by the veteran of his company coming under 
attack and losing one serviceman during that attack.  Also 
see Pentecost v. Principi, 16 Vet. App. 124 (2002).

Because service connection for post-traumatic stress 
disorder also requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, this matter must be 
remanded for further development of the medical record.  
Specifically, now that VA has determined that the veteran 
has one verified in-service stressor, a VA examination must 
be scheduled in order to determine if the veteran has a 
current diagnosis of post-traumatic stress disorder that can 
be medically linked to that stressor.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Therefore, this matter is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
complaints.  The examiner should be 
supplied with the veteran's claims folder 
and requested to review all pertinent 
evidence, including treatment records and 
service records.  The examiner should 
also be advised that the one verified in-
service stressor is of a mortar attack on 
the veteran's company with one KIA and 
six WIAs.  The examiner should examine 
the veteran, render all appropriate 
diagnoses and, if post-traumatic stress 
disorder is diagnosed, the examiner 
should state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the disorder 
is a result of the verified in-service 
stressor.  All opinions rendered must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


